Title: From James Madison to Henry Lee, 4 October 1789
From: Madison, James
To: Lee, Henry


My Dear Sir
N. York october 4th 1787 [1789]
I Meant to have acknowledged your favor of the 8th Ult. by your brother, but in the hurry of the occasion missed even the pleasure of seeing him after the adjournment. He will give you the details of our proceedings, particularly on the subject of the seat of Government.
I am extremely afraid that the hopes of the Potomac do not rest on so good a foundation as we wish. Every circumstance which has marked the late altercations betrays the antipathy of the Eastern people to a south-western position. It can no longer be doubted in my opinion that they view the country beyond the mountains with an eye that will every day see fresh objections against carrying the Government into its neighborhood. I am not able to suppress my apprehensions that some begin already to speculate on the event of a seperation of that part of the Union—and if measures be taken on that supposition, they will soon and of themselves realize it. Add to these unfavorable ideas that the presumptive successor to the presiding magistrate has been brought to a vote and explanation which will render his administration an ominous period for the Potomac. If a proper decision of the question be attainable, it must be under the auspices of the present Chief Magistrate & by some arrangement with Pennsylvania. From the views which apparently govern this state it does not seem very probable that she will easily & sincerely accede to the idea of placing Congress South of her own limits. If any thing can reconcile her to it, it must be her animosity to the Eastern States—a despair of Germantown & Trenton & the opposition of the City interest to the Susquehanah. A division of the state into districts for the election of Representatives would be very favorable to the Potomac by unfettering the votes which incline to that position, as well as others which are opposed to the Susquehanah—there is however little prospect of such a change in her election law and even with that advantage a very faint prospect of an effectual change in her politics.
The susquehanah has always appeared to me, as it still does, the only formidable rival to the Potomac. Trenton & still more Germantown will be rejected by many of the eastern and N. York members from a variety of motives—the partiality wod be too glaring to be concealed from their own eyes. It is not probable that Germantown will ever be tolerated by the feelings of N. York or that it has been the real object with many of the other states which lately voted for it. In proportion to the degree of danger however, to be apprehended from either of these two places as well as of the improbability or remoteness of the success of the Potomac are we pressed with the question whether it may not be our duty to acquiesce in the susquehanah, as the least of the evils from which a choice must be made. Hitherto I have resisted every idea of compromise, and shall continue to do so, untill every remaining effort of prudence shall be exhausted. But in this confidential communication I cannot deny that some limits as to time must be set to the struggle for what is perfectly right.
I am extremely alarmed for the Western Country. I have within a few days seen fresh and striking proofs of its ticklish situation. Mr. Brown thinks that the susquehanah would for the present satisfy them on the subject of the seat of Government—and in his own judgement, prefers it to delay. There are others even from Virginia who could with difficulty be prevailed on to contend for the Potomac, with so little chance of success—and against the danger of plans which would be fatal to the harmony, if not to the existence of the Union. Several of the more Southern Members tho attached to the object of Virginia, do not view the rival of it, precisely with her eyes. I make these remarks for yourself alone, and to prepare you for a disappointment which I hold to be very possible, but which I shall certainly be among the last to concur in.
I have heard nothing from Jefferson on the business confided to him. My last from him was dated 23d July & I expect his arrival every day. He has expressed a very urgent wish that my return to Viga. might be made to coincide with his journey. This circumstance, with my anxiety to see him before he goes to Viga. & some business which I can execute in this City only have detained me since the adjournment. How much longer I shall be necessarily detained or continue to wait, I am not able to say. It will depend in some measure on the circumstances which may influence the probability of his speedy arrival. With the sincerest affection I am yrs
Js. Madison jr
